Citation Nr: 1400656	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected osteoarthritis and tendonitis of the left thumb to include entitlement to a separate evaluation for osteoarthritis of the left thumb and crushed/severed left hand thumb.

2.  Entitlement to an initial compensable disability rating for service-connected scar of the left thumb.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is of record.

The issue of entitlement to service connection for chronic nail fungus of the left thumb has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at Board hearing in June 2013 that he receives all of his medical treatment for his service-connected left thumb disabilities from a private physician.  The claims file contains a letter dated in December 2008 from his private physician that reveals the Veteran had previous surgery on his left thumb area and he continues to have chronic pain, swelling and decreased range of motion since the surgery.  These treatment records may be useful in determining the severity of the Veteran's service-connected scar, osteoarthritis and tendonitis of the left thumb throughout the appeal period.  Thus, a remand is necessary to attempt to obtain these records.

The Board observes that VA examinations dated in April 2009 and June 2010 evaluated the Veteran's service-connected scar, osteoarthritis and tendonitis of the left thumb.  The examinations revealed that the Veteran denied having any pain associated with the scar and he did not have a painful scar on examination.  However, the Veteran testified at the June 2013 Board hearing that he discussed with the VA examiner that he experienced a painful scar.  He explained that he experiences a nagging pain when it is touched.  He also noted that he experiences pain when he moves the IP joint of the left thumb.  The examiners in April 2009 and June 2010 note that the Veteran has pain to palpation of the left thumb IP joint.  In light of the Veteran's testimony, it is unclear whether the Veteran's left thumb is painful due the scar in addition to any IP joint pain.  In light of the foregoing, the Board finds that the Veteran should be provided with another VA examination to fully articulate the current severity of his service-connected scar, osteoarthritis and tendonitis of the left thumb.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and to elicit from him the appropriate consent to obtain any private treatment records with respect to his service-connected scar, osteoarthritis and tendonitis of the left thumb to include any treatment from Dr. A. M. in Jacksonville, Florida.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any treatment records related to the Veteran's claims and associate them with his VA claims folder.

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran with a VA examination to evaluate the current severity of his service-connected scar, osteoarthritis and tendonitis of the left thumb.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  He or she should also fully describe the functional effects of the Veteran's left thumb disability on his occupational functioning and daily activities.  The examiner is requested to state whether the pain the Veteran experiences in his left thumb is related to his joint, scar, or both the joint and the scar.

3. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


